 Case 1:19-cv-01307-RGA Document 53 Filed 08/25/20 Page 1 of 2 PageID #: 374




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 NNCRYSTAL US CORPORATION, and                     )
 THE BOARD OF TRUSTEES OF THE                      )
 UNIVERSITY OF ARKANSAS,                           )
                                                   )
                  Plaintiffs,                      )
                                                   )
    v.                                             ) C.A. No. 19-1307-RGA
                                                   )
 NANOSYS, INC.,                                    )
                                                   )
                  Defendant.                       )


           STIPULATION AND [PROPOSED] ORDER TO STAY PENDING IPR

         The parties hereby stipulate and agree, subject to the approval of the Court, as follows:

         WHEREAS, on August 18, 2020, the Patent Trial and Appeal Board (“PTAB”)

instituted an inter partes review (“IPR”) proceeding on all of the claims being asserted in the

above-captioned case (see IPR2020-00503, Paper No. 8 (Institution Decision));

         WHEREAS, Plaintiffs, NNCrystal US Corporation and The Board of Trustees of the

University of Arkansas (“Plaintiffs”), and Defendant, Nanosys, Inc. (“Defendant”), agree to stay

proceedings for the single patent-in-suit pending the resolution of IPR by the PTAB;

         WHEREAS, staying the present action would promote efficiency and preserve judicial

resources because the IPR action may moot further claims in this action; and

         WHEREAS, a stay until the issuance of the PTAB’s Final Written Decision will not

unduly prejudice any of the parties;

         NOW THEREFORE, the parties hereby stipulate and respectfully request, subject to the

approval of the Court, as follows:

         The present action shall be stayed with respect to all parties’ adjudication of claims and
 Case 1:19-cv-01307-RGA Document 53 Filed 08/25/20 Page 2 of 2 PageID #: 375




defenses pending issuance of the PTAB’s Final Written Decision;

       Following the expiration of the stay, the parties shall confer with each other and contact

the Court for purposes of entry of a Scheduling Order.



 /s/ Nicole K. Pedi                                 /s/ Karen E. Keller
 Frederick L. Cottrell, III (No. 2555)              Karen E. Keller (No. 4489)
 Nicole K. Pedi (No. 6236)                          David M. Fry (No. 5486)
 Tyler E. Cragg (No. 6398)                          Nathan R. Hoeschen (No. 6232)
 RICHARDS, LAYTON & FINGER, P.A.                    SHAW KELLER LLP
 920 North King Street                              I.M. Pei Building
 Wilmington, DE 19801                               1105 North Market Street, 12th Floor
 (302) 651-7700                                     Wilmington, DE 19801
 cottrell@rlf.com                                   (302) 298-0700
 pedi@rlf.com                                       kkeller@shawkeller.com
 cragg@rlf.com                                      dfry@shawkeller.com
 Attorneys for Plaintiffs                           nhoeschen@shawkeller.com
                                                    Attorneys for Defendant

Dated: August 25, 2020


                              SO ORDERED this ____ day of August, 2020.


                                                      __________________________
                                                      United States District Judge




                                                2
